Order, Supreme Court, New York County (Herman Cahn, J.), entered April 20, 1998, which, in an action by a psychotherapy institute against a former employee for damages caused by breach of a restrictive covenant, denied defendant’s motion for summary judgment dismissing the complaint, granted plaintiffs cross motion for summary judgment as to liability, and directed an assessment of damages, unanimously affirmed, without costs.
The restrictive covenant in issue, which merely prohibits defendant from treating patients introduced to her by plaintiff for a period of one year after termination of her employment, is reasonable as to time and location, and necessary to protect plaintiffs legitimate interest in safeguarding a patient list that clearly is not in the public domain (cf., Reed, Roberts Assocs. v Strauman, 40 NY2d 303, 308). We also note, as did the IAS Court, that plaintiffs termination reports did not advise defendant that the patients expressed a desire to transfer to her en masse, but rather that none of them desired further treatment. Whether the subject covenant would be enforceable where the terminating employee advises plaintiff of a patient’s request to be transferred, and plaintiff refuses to consent to such request, is a question we need not address. Defendant’s claim that plaintiff suffered no damages should be raised in the forthcoming assessment. Concur — Rosenberger, J. P., Williams, Tom and Mazzarelli, JJ.